                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 July 24, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

GREG HERNANDEZ, and                               §
DEANNE HERNANDEZ,                                 §
                                                  §
                       Plaintiffs,                §
                                                  §
VS.                                               §           CIVIL ACTION NO. H-19-915
                                                  §
FORT BEND ISD et al.,                             §
                                                  §
                       Defendants.                §

                                              ORDER

       This sad case alleges a sexual assault of an intellectually disabled public middle-school

student by another, on a school bus. Greg and Deanne Hernandez, individually and on their

daughter’s behalf, sued the Fort Bend Independent School District and Henry Henderson, the bus

driver, among others. (Docket Entry No. 1-2 at 15–17). The defendants moved to dismiss,

asserting governmental immunity and arguing that the amended complaint fails to allege facts that

state plausible claims. (Docket Entry Nos. 9, 11). The court granted the motion to dismiss, with

prejudice on some claims and without prejudice as to others. (Docket Entry No. 21). Henry

Henderson has moved to certify the dismissal of the claims against him as a final judgment under

Federal Rule of Civil Procedure 54(b). (Docket Entry No. 35). The plaintiffs are not opposed.

For the reasons explained below, the court grants Henderson’s motion.

       “[T]he court may direct entry of a final judgment as to one or more, but fewer than all,

claims or parties only if the court expressly determines that there is no just reason for delay.” FED.

R. CIV. P. 54(b). To enter a Rule 54(b) final judgment, a district court must find that “it is dealing

with a final judgment,” meaning that “it is ‘an ultimate disposition of an individual claim entered

in the course of a multiple claims action.’” Briargrove Shopping Ctr. Joint Venture v. Pilgrim
Enters., Inc., 170 F.3d 536, 539 (5th Cir. 1999) (citing Curtiss–Wright Corp. v. Gen. Elec. Co.,

446 U.S. 1, 7–8 (1980)). The court must also find no “just reason for delay,” addressing the

“judicial administrative interests as well as the equities involved.” Curtiss, 446 U.S. at 8. The

interest in avoiding “piecemeal appeals” requires the district court to consider whether an

“appellate court would have to decide the same issues more than once if there were subsequent

appeals.” H & W Indus., Inc. v. Formosa Plastics Corp., USA, 860 F.2d 172, 175 (5th Cir. 1988)

(quoting Curtiss, 446 U.S. at 8). “Although Rule 54(b) requests should not be granted routinely,

‘[i]t is left to the sound judicial discretion of the district court to determine the appropriate time

when each final decision in a multiple claims action is ready for appeal.’” Brown v. Miss. Valley

State Univ., 311 F.3d 328, 332 (5th Cir. 2002) (quoting Curtiss, 446 U.S. at 8).

       The original complaint asserted one claim against Henderson under 42 U.S.C. § 1983.

(Docket Entry No. 1-2 at 25). In a May 2019 Memorandum and Opinion, the court dismissed that

§ 1983 claim, with prejudice, finding that Henderson was entitled to qualified immunity as a matter

of law. (Docket Entry No. 21 at 15). Because the May 2019 Memorandum and Opinion dismissed

the only claim against Henderson, with prejudice, “it is an ultimate disposition” of the claims

against him. Briargrove, 170 F.3d at 539 (quotation omitted). The court finds that the judicial

administrative interests and equities favor entering final judgment on this claim because the

amended complaint raises no allegations or claims against Henderson, the plaintiffs have not

opposed a final judgment, and, as a result, Henderson should not be saddled with the expense and

uncertainty of remaining a defendant as the remaining parties and claims wind through the

litigation process. (See Docket Entry No. 26). Lastly, the court finds that entering final judgment

for Henderson does not risk piecemeal appeals because the factual and legal issues decided in any

appeal from Henderson’s dismissal would bind the court and parties in this litigation. See West v.



                                                  2
Warden, 869 F.3d 1289, 1294–95 (11th Cir. 2017) (“The law-of-the-case doctrine holds that

findings of fact and conclusions of law by an appellate court are generally binding in all subsequent

proceedings in the same case in the trial court or on a later appeal.” (emphasis and quotation

omitted)); United States v. Bazemore, 839 F.3d 379, 385 (5th Cir. 2016) (“Under the law of the

case doctrine, an issue of fact or law decided on appeal may not be reexamined either by the district

court on remand or by the appellate court on a subsequent appeal.” (quotation omitted)).

       Henderson’s motion for entry of final judgment is granted. (Docket Entry No. 35). Final

judgment is separately entered.

               SIGNED on July 24, 2019, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 3
